Citation Nr: 0915321	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  04-31 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, including as secondary to a 
service-connected cervical spine disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1979 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Board previously remanded this matter in November 2006.  

The Veteran testified at a travel board hearing before a 
Veterans Law Judge in July 2006.   That judge is no longer 
employed by the Board.  In February 2009, the Board advised 
the Veteran of his right to another hearing and afforded the 
Veteran 30 days to respond.  The Veteran did not request a 
hearing within a 30-day time period.  Accordingly, the Board 
will decide the Veteran's claim based upon the evidence of 
record.  

FINDING OF FACT

Competent medical evidence establishes that right arm 
radiculopathy is at least partly due to a service-connected 
cervical spine disability.   


CONCLUSION OF LAW

Service connection for right arm radiculopathy is warranted.  
38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.102 
(2008) and § 3.310 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

A March 2006 letter advised the Veteran of the information 
and evidence necessary to substantiate his claim and informed 
him what evidence VA was responsible for obtaining in support 
of his claim and what evidence VA would assist him in 
obtaining.  

A March 2007 letter notified the Veteran of the information 
and evidence required to establish a disability rating and 
effective date.

Although the Veteran was not provided with VCAA notice prior 
to the rating decision on appeal, any defect with respect to 
the timing of the VCAA notice was cured by the issuance of 
the March 2006 VCAA notice and the subsequent readjudication 
of the Veteran's claim in the December 2008 Supplemental 
Statement of the Case.  In Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), the U.S. Court of Appeals for the 
Federal Circuit held that the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim in 
an SSOC is sufficient to cure a timing defect.  The claim on 
appeal was readjudicated in a January 2008 Supplemental 
Statement of the Case (SSOC), curing any defect in the timing 
of the VCAA notice.  

The Board finds that the duty to notify has been satisfied. 
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).
B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO obtained 
the service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has 
been afforded a VA examination, from which an opinion was 
obtained.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran.  

II.  Analysis of Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be presumed for certain chronic 
diseases, enumerated at § 3.307, if manifested to a 
compensable degree within applicable time limits.  38 C.F.R. 
§ 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008). 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995. Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made and the veteran's claim was filed prior to the effective 
date of the revised regulation.  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The Veteran claims service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to service-connected herniated nucleus pulposus, 
cervical spine, status post surgery.  

The Veteran served on active duty from September 1983 to 
December 1987.   Service treatment records indicate that left 
C5 radiculopathy was diagnosed during service.  Service 
treatment records do not contain any complaints or findings 
of right arm radiculopathy.  

The Veteran had a VA neurology examination in October 2008.  
The Veteran reported right sided arm pain and weakness.  The 
Veteran reported that he began having neck pain in the Marine 
Corps when he fell on stairs while carrying heavy equipment.  
It was noted that the Veteran had left arm weakness and neck 
pain at that time and subsequently underwent cervical 
laminectomy.  The examiner further noted that the Veteran 
underwent cervical diskectomy and fusion at C6-7 in 2000.  

The Veteran reported that he had pain in both arms, both 
sides of the neck and behind the shoulder blades.  This 
included pain in the right arm and radiating numbness into 
the right hand.  The VA examiner diagnosed chronic neck pain 
documented with onset during military service and requiring 
cervical spine surgery for weakness.  The examiner noted that 
there was little evidence of actual radiculopathy on 
examination.  However, the examiner opined that the history 
of intermittent radiation of pain and numbness into the right 
arm suggests that cervical radiculopathy is a plausible 
diagnosis.  The examiner noted that the examination suggested 
that the Veteran limits his shoulder movement due to neck 
pain.  The examiner opined that the Veteran's arm pain 
appears at least as likely as not to be aggravated by 
service-connected neck pain. 

The Board finds that there is competent medical evidence that 
right arm radiculopathy was at least partly caused and/or 
aggravated by the Veteran's service-connected cervical spine 
disability.   Based on the foregoing, the Board concludes 
that service connection is warranted for right upper 
extremity radiculopathy secondary to a service-connected 
cervical spine condition.  


ORDER

Service connection for right upper extremity radiculopathy is 
granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


